POOLE, Circuit Judge,
dissenting, in part, and concurring, in part:
The majority’s resolution of the infringement-validity problems of this case has a certain neat appeal, particularly since a jury has already passed on some of the underlying issues. Respectfully I must nonetheless dissent. I do so because after applying my own best analysis, I cannot agree that 3-M’s binding machine does in fact infringe Velo-Bind’s patent unless one gives those claims interpretation so broad that they would be invalid.
A patent presupposes an invention or discovery (35 U.S.C. § 100(a)), and may only be obtained for a “new and useful process, machine, * * * or any new and useful improvement thereof, * * 35 U.S.C. § 101. Velo-Bind’s primary claims describe a means of securing and inserting plastic pins contained in one strip into complementary holes in an opposing strip. This type of fastening is not by itself new and would not entitle Velo-Bind to a patent. The majority opinion describes the alternate methods of securing such pins in the manner of a ratchet (which is what the 3-M machine does); by the familiar carpenter’s practice of driving a tapered nail (which would not be patentable); or by fashioning a rivet head to secure the pins once they have been inserted. The latter is what the Velo-Bind patents do and they do it by the heated knife process. Therein lies the heart of the matter for without some type of heat the rivet head could not be fashioned and Velo-Bind’s patent would not work except by one of the other methods.
*976Velo-Bind’s primary claims are said to deal with shearing the pins after insertion. This alone is neither remarkable or patentable. But the specifications leave in no doubt the fact that the machine is designed not only to cut the excess pins after they have entered the opposing strip, but to soften them and then by force to hammer them into the rivet heads which hold the bound material together. Fashioning these rivet heads is not simply cosmetic; it is the essential aspect of the Velo-Bind machine. By contrast, use of ratchet pins is the essential element of the 3-M machine. 3-M’s binding process is complete when the ratchet pins have been inserted and locked. Unlike Velo-Bind’s device, it does not require a rivet head for security.
Under 35 U.S.C. § 112, the specifications describe the invention, the manner and process of making and using it, and are required to do so in “such full, clear, concise and exact terms as to enable any person skilled in the art * * * to make use of the same, and [to] set forth the best mode contemplated by the investor for carrying out his invention.” Noting that by the use of “means” terminology “a claim shall be construed to cover the corresponding structure, material or acts described in the specifications and equivalents thereof,” (Op., p. 968), the majority avoids the logical conclusion that in this case claims-plus-specifications establish the indispensability of some heating element. It states that Velo-Bind’s claims merely relate to differential “shear means.” It bolsters this position by reliance upon the testimony of Zimmerman, Velo-Bind’s witness, to the effect that the “shear means” function, hot or cold, operates simply to cut off the stud ends. (Op., p. 969) I find this testimony unacceptable in the face of the fact that when the actual claims here are read in the light of the specifications it is clear that the heating element is what makes this invention work.
If on the other hand, the patents, claims and specifications are held to embrace any mechanism which joins plastic strips by pins
and then cuts off the excess length of the pins, there would be nothing to “attain the degree of novelty necessary to establish non-obviousness in the case of a combination.” Lawrence v. The Gillette Company, et al., 603 F.2d 68 (9th Cir. 1979). Nor should we look to the claims alone in order to decide infringement, and then look to the claims in the light of their specifications in deciding validity. This court said in Wire Tie Machinery Co., et al. v. Pacific Box Corp., 107 F.2d 54 (9th Cir. 1939):
Appellant cannot be permitted to construe his claims with reference to his drawings and specifications in order to escape invalidity, and then in the next breath seek to disregard the drawings and specifications in order to spell infringement.
107 F.2d at 55.
The testimony of Zimmerman upon which the majority places reliance, asserted that the function of the “shear means” in the patented machine was simply to enable it to accommodate different thicknesses of bound volumes. In other words, that its effect was merely cosmetic. This is completely inconsistent with the operation of the machine taken in the totality of its claims and specifications.
I concur in the majority’s opinion to the extent that it disapproves the award of damages for loss sales of unpatented consumable supplies as well as its affirmance of the trial court’s denial of treble damages and attorneys fees but I would reverse the finding of infringement.